Citation Nr: 0834069	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for a low back 
disability (claimed as residuals of a broken tailbone).  

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the September 2008 Written Brief Presentation, the 
representative discussed psychiatric conditions other than 
PTSD.  Insofar as this raises a claim for entitlement to 
service connection for an acquired psychiatric disorder 
(other than PTSD), this issue is referred to the RO for 
appropriate action.  The Board notes that the October 2005 
rating decision on appeal only adjudicated the issue of 
entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  Chronic residuals of an inservice head injury are not 
shown.

2.  Competent medical evidence does not indicate that a 
currently diagnosed bilateral leg disability is causally 
related to the veteran's period of military service.

3.  Competent medical evidence does not indicate that a 
currently diagnosed low back disability is causally related 
to the veteran's period of military service.

4.  The veteran has a diagnosis of PTSD; however, he did not 
engage in combat with the enemy, and there is no credible 
evidence corroborating his alleged stressors in service - to 
support the diagnosis.


CONCLUSIONS OF LAW

1.  Chronic residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letter dated in July 
2004 and December 2004.  In those letters, the RO informed 
the veteran of the types of evidence needed in order to 
substantiate his service connection claims as well as the 
division of responsibility between the veteran and VA for 
obtaining that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II).  [The Board notes that a requirement 
that VA request the veteran to provide any evidence in 
his/her possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).]

The Board notes that the VCAA notices were provided prior to 
the initial unfavorable RO decision on a claim for VA 
benefits in October 2005.  Pelegrini II at 119-20; See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In this case, the veteran was provided Dingess 
notice in March 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, and VA 
and private medical records.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In August 2006, the veteran 
indicated that he had no further evidence to submit to VA.  
See VA Form 9, dated in August 2006.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Entitlement to service connection for residuals of a head 
injury.  

Entitlement to service connection for bilateral leg 
disability.  

Entitlement to service connection for a low back disability 
(claimed as residuals of a broken tailbone).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Analysis

The veteran contends that all of the claimed disabilities are 
the result of an inservice fall in June 1975 when his ship, 
the USS Wichita, was in a typhoon.  

I.  Residuals of a head injury.  

A review of the veteran's service treatment records shows 
that in June 1975 he complained of headaches after a 15 foot 
fall.  He continued to complain of headaches the following 
day when physical examination revealed slight swelling at the 
back of head.  A concussion was ruled out.  No residuals of 
the head injury were documented on the September 1975 
separation examination.  

Despite the confirmation of an inservice head injury, the 
claims folder contains no medical evidence reflecting a 
current diagnosis of or treatment for residuals of a head 
injury.  The post-service medical evidence contains no 
complaints, findings or diagnoses which have been attributed 
to the inservice head injury.  Indeed, the veteran, himself 
has not identified any current problems.  See Statement in 
Support of Claim dated in June 2004 (accepted as a claim for 
service connection), VA Form 21-4138 dated in July 2004, 
typed statement dated in November 2005 (accepted as a notice 
of disagreement), and VA Form 9 dated in August 2006.  The 
Board does not dispute that the veteran fell in service and 
hit his head.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the competent medical evidence of record does not 
show the veteran to have any current residuals of a head 
injury, there may be no service connection for this claimed 
disability.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
diagnoses are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).

The Board is aware that the veteran has not been afforded a 
VA examination in connection with his claim; however, a 
remand for physical examination of the veteran and/or a 
medical nexus opinion is not warranted.  As already 
discussed, there is no competent medical evidence of 
residuals of a head injury currently.  In the absence of 
competent medical evidence of current disability, physical 
examination of the veteran is unnecessary because, even best 
case scenario, there is no present disability to causally 
relate to his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); 

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current residuals of a head injury.  The veteran 
has been provided the opportunity to present evidence 
pertaining to current disability and he has not done so.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim for 
service connection for residuals of a head injury.  Thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Bilateral leg disability.  

Regarding this claim, the Board finds that June 2001 x-rays 
showing mild degenerative changes in the patellae of both 
knees satisfies Hickson element (1).

With respect to Hickson element (2), inservice disease or 
injury, the Board will separately address disease and injury.

A review of the evidence of record shows that degenerative 
changes in the knees was initially diagnosed in 2001, more 
than one year following the veteran's discharge from service.  
Therefore, the statutory presumption pertaining to arthritis 
specifically is not applicable in this case.  See 38 C.F.R. 
§§ 3.307, 3.309.

With respect to inservice injury, while the service treatment 
records show several falls (December 1974, February 1975, and 
June 1975) in service, none documented any complaints or 
findings regarding the legs.  The veteran's complaints 
involved headaches along with back and shoulder pain.  The 
September 1975 separation examination indicated that clinical 
evaluation of the lower extremities was normal.  

The Board acknowledges the veteran's contention that as a 
result of the June 1975 fall he was flown overseas where 
metal plates were put in his legs.  [He was unable to recall 
the name of the overseas hospital.  See VA Form 21-4138, 
dated in July 2004.]  The Board also acknowledges the June 
2006 statement of S.D. indicating that in December 1975 he 
removed casts from the veteran's legs because he had access 
to cutting tools for plaster.  However, these statements lack 
credibility.  

First, a review of the ship's history for the USS Wichita for 
1975 revealed no evidence that any serviceman, let alone the 
veteran, was taken off the ship for medical reasons.  In 
addition, the National Archives and Records Administration 
(NARA) has indicated that deck logs for the USS Wichita for 
June, July, and August 1975 make no mention of any transfer 
of personnel to a hospital facility.  See NARA response, 
dated in May 2006.  

Second, and most importantly, the objective medical evidence 
does not support that the veteran sustained any major injury 
to his legs in June 1975 as alleged.  The September 1975 
separation examination, conducted a mere three months after 
the June 1975 incident, revealed that physical evaluation of 
the veteran's lower extremities was normal.  The Board notes 
that if the veteran had casts put on his legs as a result of 
the June 1975 incident and if those casts were not removed 
until December 1975 they surely would have been documented on 
the September 1975 separation.  The fact that they were not 
clearly refutes the contentions of the veteran and S.D.  

In short, there is no evidence showing that the veteran 
injured his legs in service or that he developed degenerative 
changes of his knees during the one-year presumptive period 
following his separation from service.  Accordingly, the 
Hickson element (2) has not been satisfied and the veteran's 
claim fails on that basis.

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  Regarding this claim, there is no 
evidence of inservice incurrence.  In the absence of 
inservice incurrence, referral for a medical nexus opinion 
and/or physical examination is not necessary.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
That is, any medical opinion obtained would of necessity be 
based on the veteran's own statements as to what occurred 
during service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). 

As the preponderance of the evidence is against the claim for 
service connection for a bilateral leg disability, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Low back disability.  

Regarding this claim, the Board acknowledges that the veteran 
currently has back problems, variously diagnosed as herniated 
disc, chronic low back pain, low back strain, and 
degenerative osteoarthritis of the lumbar spine.  See Hickson 
element (1).  However, the evidence clearly shows that the 
veteran's current back conditions are related to an 
intercurrent work-related injury and not to any incident in 
service.  

Initially, the Board notes that there is no evidence 
confirming, or even suggesting, that the veteran broke his 
tailbone in service as alleged.  Nonetheless, treatment 
records do confirm that the veteran injured his back in 
multiple falls during service and that "tight muscles" were 
noted on clinical evaluation of the spine on separation in 
September 1975.  Thereafter, the post-service evidence is 
completely void of any complaint, finding, or diagnosis 
regarding the veteran's back for more than 14 years.  It is 
not until a November 1989 work injury that the veteran 
complains of back pain.  



Private treatment records show that the veteran injured his 
back at work on November 23, 1989 while lifting heavy pieces 
of lumbar.  Thereafter, the records reflect continuous 
treatment for low back pain.  They also show that on numerous 
occasions the veteran specifically denied any problems with 
his back prior to November 1989.  See December 1989 ("The 
patient denies any prior major problem to his back...."); 
April 1990 ("The patient tells me he was fine until last 
November around November 25, 1989."); June 1990 ("He was 
injured while lifting heavy pieces of maple onto a log 
splitter in November 1989.  He had done farming work most of 
his life and was working very hard and had no previous 
problem."); January 1991 ("past medical history: 
negative"); November 1992 ("subjective assessment: c/o 
acute low back pain onset 11/89 injury while lifting - 
recurrent symptoms since"); and September 1996 ("no 
significant past medical history").  The veteran ultimately 
applied for Social Security Administration (SSA) disability 
benefits and, in May 1991, SSA found that he had not engaged 
in substantial gainful employment since the November 1989 
injury.  He was awarded disability benefits effective from 
this date.  

It is clear from this evidence that while the veteran did 
injure his back in service any problems he experienced at 
that time resolved without residuals and ongoing problems.  
Indeed, post-service evidence is completely void of any 
complaint relating to the veteran's back until the November 
1989 work injury and the veteran, himself, denied having any 
back problems prior to this.  It was not until he filed his 
June 2004 claim seeking compensation benefits from VA that he 
alleged that his back problems are related to his inservice 
injury.  

Although self-serving statements are to be expected in 
connection with claims, and such statements are not 
necessarily suspect, the Board may properly consider the 
personal interest a claimant has in his or her own case.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  Here, the evidence 
is negative for any back complaints for 14 years after 
service.  In addition, in seeking SSA disability benefits the 
veteran attributed all his back problems to the 1989 work 
injury and, in fact, specifically denied any major back 
problems prior to that.  Therefore, it strongly appears that 
the veteran has been tailoring his presentation to his 
benefit based upon the forum in which he finds himself.  In 
the context of the record as a whole, the veteran's recent 
assertions that his current back problems are related to his 
inservice injuries lack credibility and probative value.  

Having determined that the evidence of record clearly 
establishes that the veteran's current back problems are 
related to his intercurrent work injury in November 1989 and 
not his period of active service, there exists no likelihood 
that a VA examination, which has not been conducted to date, 
would provide findings substantiating the claim.  Such an 
examination is therefore not "necessary" under 38 U.S.C.A. § 
5103A(d).

The preponderance of the evidence is against the claim for 
service connection for a low back disability.  Thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to service connection for PTSD.

Pertinent Law and Regulations

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with § 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

With respect to the specific stressors claimed, the Board 
notes the veteran does not allege that he has PTSD as a 
result of combat, and indeed, his military records show no 
evidence of combat service (his DD 214 reflects no combat 
citations).  Instead, his alleged stressors relate to events 
witnessed while aboard the USS Wichita.

In light of his stressor claims, the Board need not address 
whether the veteran "engaged in combat with the enemy" within 
the meaning of VA law and precedent Court decisions or 
consider the provisions of 38 C.F.R. § 3.304(f) that cover 
the proof standard for stressors based on combat status.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors; 
and (3) combat status or credible supporting evidence that 
the claimed inservice stressors actually occurred.  38 C.F.R. 
§ 3.304(f); Moreau, supra.  This echoes the Hickson analysis: 
service connection requires (1) a current disability; (2) in-
service disease or injury; and (3) a nexus between the two.

There is of record a medical diagnosis of PTSD which is based 
on the veteran's report of traumatic events in service.  See 
the report of examination in May 2005 by a social worker at a 
Vet Center.  Accordingly, elements (1) and (2) of § 3.304(f) 
have been satisfied.

But there is still another requirement, element (3), 
requiring that the veteran's claimed stressors be 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.  [As previously noted, the record does not 
show nor does he otherwise contend combat participation, so 
there must be independent verification of his alleged 
stressors.]

The veteran essentially contends that he has PTSD stemming 
from three incidents.  The first two incidents involve 
witnessing shipmates being killed by snapped cables aboard 
ship and being ordered to pick up body parts.  [The Board 
notes that the veteran was unable to provide the name of any 
serviceman killed or the approximate dates when the events 
took place.  See PTSD questionnaire submitted in January 
2005.]  The third incident happened in 1975 when the ship 
encountered a typhoon.  The veteran maintains that he was 
knocked off a ladder and "broke both legs, injured my 
tailbone and hit my head causing me to go unconscious."  See 
the veteran's December 2004 statement describing the 
inservice stressors. 

In this case, there is no independent basis whatsoever to 
support the veteran's assertions referable to any shipmates 
being killed while he was aboard the USS Wichita.  The 
evidence reflects that the veteran served aboard the USS 
Wichita from January 12, 1975 to September 16, 1975; however, 
a ship's history for 1975 makes no mention of any crewmen 
being killed or injured during this time.  A cruise book for 
the period May 6, 1975 to December 15, 1975 also did not 
mention any deaths aboard ship.  In May 2006, the NARA 
indicated that a review of deck logs for the USS Wichita for 
June, July, and August 1975 was negative for any transfer of 
personnel to a hospital facility.  

The Board acknowledges the March 2005 statement from the 
veteran's wife wherein she indicated that one his shipmates 
(S.H.) had confirmed that there were indeed problems with the 
cables.  However, this statement, like that of the veteran, 
is absent any specifics that would allow for verification of 
the claimed stressors.  The Board notes that according to the 
shipmate the problems occurred "during 1975-1976" so it is 
unclear if he is even referring to a time period when the 
veteran was aboard ship.  

Regarding the other claimed stressor, the Board notes that 
the service treatment records do confirm that the veteran was 
injured in a 15 foot fall in June 1975.  However, there is no 
evidence that the fall occurred during a typhoon.  The 
aforementioned cruise book and NARA response both noted that 
there was no mention of any typhoon.  The Board notes that 
the ship's history does indicate that on September 17, 1975 
the USS Wichita was underway to evade a typhoon; however, 
this was after the veteran had already left the ship 
(September 16, 1975).  

Based on the totality of the medical and lay evidence above, 
the Board finds that the criteria for service connection for 
PTSD are not met.  Although the veteran has been competently 
diagnosed with PTSD, he has not shown a verified or 
verifiable service-related stressor.

Given the absence of a corroborated stressor, there exists no 
likelihood that a VA psychiatric examination, which has not 
been conducted to date, would provide findings substantiating 
the claim, in view of Moreau.  Such an examination is 
therefore not "necessary" under 38 U.S.C.A. § 5103A(d).

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for bilateral leg 
disability is denied.  

Entitlement to service connection for a low back disability 
(claimed as residuals of a broken tailbone) is denied.  

Entitlement to service connection for PTSD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


